Order affirmed, with ten dollars costs and disbursements. No opinion. Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ.; Dowling and Smith, JJ., dissented on the ground that the offer of judgment in question was not executed as required by section 738 of the Code of Civil Procedure* and that, having been executed by one member of the copartnership, it did not bind his partner, the other defendant, without *920proof of his authority being annexed thereto and accompanying the same, as required by the Code.

 See Code Civ. Proc. §§ 738, 740.— [Rep.